  21-30071-hcm Doc#47 Filed 05/04/21 Entered 05/04/21 08:45:20 Ntc/Hrg BK int ptys Pg 1
                                         of 1
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                               Bankruptcy Case
                                                                               21−30071−hcm
                                                                          No.:
                                                                  Chapter No.: 11
                                                                        Judge: H. Christopher Mott
IN RE: The Gateway Ventures, LLC , Debtor(s)




                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   us−courts.webex.com/meet/Mott, through Cisco WebEx Meetings application

     on   5/26/21 at 01:30 PM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 45 Motion to Extend Time (I) TO
     EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II) FOR RELATED
     RELIEF filed by Jeff Carruth for Debtor The Gateway Ventures, LLC Hearing Scheduled For 5/26/2021 at
     01:30 PM (MT)at us−courts.webex.com/meet/Mott, through the Cisco WebEx Meetings application. Parties
     may also attend the hearing by phone at 650−479−3207 with access code 160 357 6609# (Farrar, Ronda)


Dated: 5/4/21
                                                         Barry D. Knight
                                                         Clerk, U. S. Bankruptcy Court




                                                                                         [Hearing Notice (BK)] [NtchrgBKap]
